Exhibit 10.1

RELATIONSHIP AGREEMENT

This Relationship Agreement (the “Agreement”) dated as of January 31, 2008 (the
“Effective Date”), is made by and between Upromise, Inc., a corporation having
offices at 95 Wells Avenue, Suite 160, Newton, Massachusetts, 02459
(“Upromise”), and Rewards Network Establishment Services Inc., a corporation
having offices at Two North Riverside Plaza, Suite 950, Chicago, Illinois 60606
(“RN”) and replaces in its entirety the Prior Agreement (as defined below)
effective as of the Effective Date. Upromise and RN are referred to collectively
as the “Parties” and individually as a “Party”.

RECITALS

WHEREAS, Upromise administers a service (the “Upromise Service”) solely for
Upromise Members (as defined below) that enables such Upromise Members, among
other things, to earn rebates or other cash awards (“Awards”) from Commerce
Partners (as defined below) when they make qualified purchases with such
Commerce Partners; and

WHEREAS, RN develops, markets and administers RN proprietary consumer loyalty
rewards programs as well as co-branded and private label consumer loyalty
rewards programs on behalf of RN Partners; and

WHEREAS, the Parties are currently parties to that certain Second Amended and
Restated Agreement dated as of March 13, 2006, that certain Payment Card
Industry Data Security Standard Compliance Agreement dated March 13, 2006, that
certain letter agreement dated June 26, 2007 and that certain letter agreement
dated December 5, 2007 (collectively, the “Prior Agreement”); and

WHEREAS, the Parties desire to replace the Prior Agreement in its entirety with
this Agreement effective as of the Effective Date.

AGREEMENT

NOW, THEREFORE, in consideration for the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, RN and Upromise hereby agree as follows:

1. Definitions.

As used in this Agreement, the following terms (and all conjugations thereof)
have the respective meanings set forth below. Certain other terms are defined
elsewhere in this Agreement:

1.1 “Activity Request Reports” has the meaning set forth in Section 4.3 of this
Agreement.

1.2 “Airline Only Restaurant” has the meaning set forth in Section 2.2(a)(i) of
this Agreement.

1.3 “Administrative Fee” means the fee paid by RN to Upromise for each Qualified
Purchase made by a Participating Member, which fee shall equal a percentage of
the Qualified Purchase Amount of such Qualified Purchase. The actual percentage
will vary depending on the

 

Proprietary and Confidential    



--------------------------------------------------------------------------------

type of Qualified Purchase that is made and, commencing on the Preferred Diner
Launch Date, whether the Participating Member is a Standard Diner or Preferred
Diner, as set forth on Exhibit E.

1.4 “Affiliate” means, with respect to either Party, any individual or entity
that, by virtue of a majority ownership interest, directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with that Party.

1.5 “Approved Body” has the meaning set forth in Section 13.1 of this Agreement.

1.6 “Awards” has the meaning set forth in the Recitals to this Agreement.

1.7 “Base Hot Deals Purchase” means a Qualified Purchase that on the date of
such purchase (a) is listed on the RN Dining Program Web Page as a “hot deal”
(or such other name mutually agreed to by the Parties), and (b) has a Upromise
Member Incentive, Administrative Fee and Marketing Fee equal to the percentage
of the Qualified Purchase Amount of such Qualified Purchase set forth on Exhibit
E.

1.8 “Base Purchase” means a Qualified Purchase that on the date of such purchase
has a Upromise Member Incentive, Administrative Fee and Marketing Fee equal to
the percentage of the Qualified Purchase Amount of such Qualified Purchase set
forth on Exhibit E.

1.9 “Bonus Hot Deals Purchase” means a Qualified Purchase that on the date of
such purchase (a) is listed on the RN Dining Program Web Page as a “hot deal”
(or such other name mutually agreed to by the Parties), and (b) has a Upromise
Member Incentive, Administrative Fee and Marketing Fee equal to the percentage
of the Qualified Purchase Amount of such Qualified Purchase set forth on Exhibit
E.

1.10 “Bonus Minimum” has the meaning set forth in Section 2.2(b)(iii) of this
Agreement.

1.11 “Bonus Purchase” means a Qualified Purchase that on the date of such
purchase has a Upromise Member Incentive, Administrative Fee and Marketing Fee
equal to the percentage of the Qualified Purchase Amount of such Qualified
Purchase set forth on Exhibit E.

1.12 “Click Through Requirement” means a Requirement that Upromise Members
express an intent, through the Upromise Website, to dine at a Participating RN
Restaurant prior to dining there.

1.13 “Commerce Partner” means any manufacturer, retailer, restaurateur, service
company, financial institution or other business that enters into an agreement
with Upromise pursuant to which such business offers cash rebates or other cash
awards to Upromise Members through the Upromise Service.

1.14 “Confidential Information” means, except as otherwise specifically provided
in this Agreement, each Party’s (a) trade secrets under applicable law
(including, without limitation, financial information, processes, formulae,
specifications, programs, instructions, technical know-how, methods and
procedures for operation, and benchmark test results); (b) any confidential or
other proprietary information, whether of a technical, business or other nature,
that is of value to the owner of such information and is treated as confidential
(including, without limitation, information about employees, customers,
marketing strategies, services, business or technical

 

Proprietary and Confidential   - 2 -  



--------------------------------------------------------------------------------

plans and proposals, in any form); (c) any other information identified by a
Party as “Confidential Information”; (d) any other information relating to a
Party that is or should be reasonably understood to be confidential or
proprietary; and (e) the terms of this Agreement.

1.15 “Dining Confirmation Emails” has the meaning set forth in
Section 3.1(c)(ii) of this Agreement.

1.16 “Disputes” has the meaning set forth in Section 13 of this Agreement.

1.17 “Effective Date” has the meaning set forth in the preamble.

1.18 “Eligible RN Restaurant” means an RN Restaurant with locations in the
United States or Canada that is not a Prohibited Restaurant Chain, an
Inappropriate Restaurant, or an Airline Only Restaurant.

1.19 “Emergency Modification” has the meaning set forth in Section 2.2(c)(vii)
of this Agreement.

1.20 “Enhancements” has the meaning set forth in Section 2.2(c)(ii) of this
Agreement.

1.21 “Enrollment Request Report” has the meaning set forth in Section 4.2 of
this Agreement.

1.22 “Enrollment Response Report” has the meaning set forth in Section 4.2 of
this Agreement.

1.23 “GLB Requirements” has the meaning set forth in Section 6.5 of this
Agreement.

1.24 “Inappropriate Restaurant” has the meaning set forth in Section 2.2(a)(iii)
of this Agreement.

1.25 “Information Security Requirements” has the meaning set forth in
Section 6.5(b) of this Agreement.

1.26 “Initial Term” has the meaning set forth in Section 11.1 of this Agreement

1.27 “Intellectual Property Rights” means any patent, copyright, trademark,
trade secret, trade dress, mask work, moral right, right of attribution or
integrity or other intellectual or industrial property rights or proprietary
rights arising under the laws of any jurisdiction (including, without
limitation, all claims and causes of action for infringement, misappropriation
or violation thereof and all rights in any registrations and renewals).

1.28 “Loyalty Program” means the portion of the Upromise Service in which
Upromise Members may earn Awards from Commerce Partners when they purchase
products and/or services from such Commerce Partners.

1.29 “Marketing Fee” means the fee to be paid by RN to fund the Parties’
promotion of the Upromise Dining Program by RN as described in Section 3.4,
which fee shall equal a percentage of the Qualified Purchase Amount of each
Qualified Purchase. The actual percentage will vary depending on the type of
Qualified Purchase that is made, as set forth on Exhibit E.

 

Proprietary and Confidential   - 3 -  



--------------------------------------------------------------------------------

1.30 “Marks” means trade names, trademarks, service marks and other proprietary
marks and copyrightable material.

1.31 “Member Adjustment” has the meaning set forth in Section 5 of this
Agreement.

1.32 “Minimums” means the Monthly Minimum and the Bonus Minimum.

1.33 “Monthly Invoice” has the meaning set forth in Section 4.5 of this
Agreement.

1.34 “Monthly Minimums” has the meaning set forth in Section 2.2(a)(ii) of this
Agreement.

1.35 “New Restaurant Email” has the meaning set forth in Section 3.1(b) of this
Agreement.

1.36 “Other Dining Partner” means a dining establishment (a) that offers Awards
to Upromise Members through the Upromise Dining Program, (b) utilizes a
registered credit or debit card as the device for tracking qualified purchases,
(c) has nine or more locations, and (d) is not a Participating RN Restaurant.

1.37 “Participating RN Restaurant” means an RN Restaurant at which Participating
Members may earn Upromise Member Incentives.

1.38 “Participating Member” means a Upromise Member who has successfully
registered a Payment Card in the Upromise Service and has not subsequently opted
out of receiving Member Incentives with respect to Qualified Purchases at
Participating RN Restaurants via RN or Upromise. Commencing on the Preferred
Diner Launch Date, all Participating Members will be either a Preferred Diner or
a Standard Diner.

1.39 “Payment Card” shall mean a VISA, MasterCard, American Express or Discover
credit card, charge card or debit card for an account in good standing that has
been registered with the Upromise Service by a Participating Member and is not
separately registered with any RN Rewards Program or any RN Partners Program.

1.40 “Payment Card Industry Data Security Standard Compliance Agreement” has the
meaning set forth in Section 2.2(e) to this Agreement.

1.41 “Personal Information” has the meaning set forth in Section 6.1 of this
Agreement.

1.42 “Preferred Diner” commencing on the Preferred Diner Launch Date, shall mean
a Upromise Member who (a) is enrolled in the Upromise Dining Program by RN and
has annually registered for Preferred Diner status via the Upromise Website
(using the initial Preferred Diner registration date as the annual anniversary
date), (b) has registered for Preferred Diner status via the Upromise Website,
but does not have a valid Payment Card registered in the Upromise Dining
Program, (c) is a Citi Upromise World Card cardholder, or (d) was a Citi
Upromise World Card cardholder at some point during the prior twelve months.

 

Proprietary and Confidential   - 4 -  



--------------------------------------------------------------------------------

1.43 “Preferred Diner Launch Date” means March 1, 2008, unless a Party has
failed to implement and launch by such date the technology necessary to track,
communicate and provide a customized user experience with respect to, Preferred
Diners and Standard Diners, in which case the “Preferred Diner Launch Date” will
be the date that both the Parties agree to and actually implement and launch
such technology.

1.44 “Preferred Diner Registration File” has the meaning set forth in
Section 4.4 of this Agreement.

1.45 “Pricing” has the meaning set forth in Exhibit E of this Agreement.

1.46 “Prior Agreement” has the meaning set forth in the Recitals to this
Agreement.

1.47 “Program Manager” has the meaning set forth in Section 3.3 of this
Agreement.

1.48 “Prohibited Restaurant Chain” unless otherwise agreed to by the Parties in
writing, means those restaurant chains set forth on Exhibit F.

1.49 “Purchase Price” means the total purchase price for all food and beverages
charged to a Participating Member’s Payment Card, including taxes, tips and any
service charges.

1.50 “Qualified Purchase” means any purchase by a Participating Member at a
Participating RN Restaurant using a Payment Card that is in good standing with
the financial institution that issued the Payment Card to the extent such
purchase meets the Requirements (if any) for which a Participating Member may
receive Upromise Member Incentives.

1.51 “Qualified Purchase Amount” means the total Purchase Price of a Qualified
Purchase, reduced in accordance with any spending limit Requirement in effect.

1.52 “Qualified Restaurant” means, with respect to a given calendar month, a
Participating RN Restaurant located in the United States that offered Upromise
Member Incentives at least twelve (12) days during such calendar month.

1.53 “Quarterly Membership Reconciliation File” means the full Participating
Member file released by Upromise to RN each calendar quarter (as defined in
Section 4.15).

1.54 “Quarterly Preferred Diner Reconciliation File” has the meaning set forth
in Section 4.15.

1.55 “Ratings” has the meaning set forth in Section 6.2 of this Agreement.

1.56 “Registration Process” has the meaning set forth in Section 2.7 of this
Agreement.

1.57 “Renewal Term” has the meaning set forth in Section 11.1 of this Agreement.

1.58 “Requirements” means the requirements a Participating Member must satisfy
in order to make a Qualified Purchase, which requirements may include, among
other things, a restriction on availability to the first time such Participating
Member dines at a Participating RN Restaurant in a calendar month, with a
maximum, monthly, cumulative Purchase Price of at least $600 per Participating
RN Restaurant, availability on certain days of the week, or other requirements.

 

Proprietary and Confidential   - 5 -  



--------------------------------------------------------------------------------

1.59 “Reviews” has the meaning set forth in Section 6.2 of this Agreement.

1.60 “RN Content” has the meaning set forth in Section 2.2(c)(vi) of this
Agreement.

1.61 “RN Dining Program Web Pages” means the web pages developed, hosted and
maintained by RN for purposes of the Upromise Dining Program by RN.

1.62 “RN Marketing Invoice” has the meaning set forth in Section 4.5 of this
Agreement.

1.63 “RN Members” means those persons who subscribe to one of the RN Rewards
Programs or to an RN Partners Program but specifically excludes Participating
Members.

1.64 “RN Partners” means those entities (a) for which RN develops, markets
and/or administers dining rewards programs on a co-branded or private label
basis and/or (b) from which RN Members may earn rewards under an RN Rewards
Program.

1.65 “RN Partners Programs” means the dining rewards programs RN develops,
markets and/or administers for RN Partners. An RN Partners Program may be
incorporated into, and/or a subset of, an RN Rewards Program.

1.66 “RN Program” means a RN Rewards Program in which RN Members accumulate, at
their discretion and in exchange for dining at the restaurants participating in
that program, such reward currencies that RN, at its sole discretion, includes
in the program.

1.67 “RN Qualified Purchase Payments” means the Administrative Fees, the
Upromise Member Incentives and the Marketing Fees paid by RN in accordance with
the terms of this Agreement.

1.68 “RN Restaurant” means any eating or drinking establishment that
participates in an RN Rewards Program and/or an RN Partners Program.

1.69 “RN Rewards Program” means the RN Programs and RN’s proprietary dining
rewards program(s) developed and administered by RN and any successor or
additional dining rewards programs developed by RN on behalf of itself and RN
Partners.

1.70 “RN Site” means the Web site identified by the URL www.rewardsnetwork.com
and any successors or replacements maintained by or for RN.

1.71 “RN Uptime Guarantee” has the meaning set forth in Exhibit A of this
Agreement.

1.72 “Security Audit” has the meaning set forth in Section 6.6 of this
Agreement.

1.73 “Security Incident” has the meaning set forth in Section 6.7 of this
Agreement.

1.74 “Standard Diner” commencing on the Preferred Diner Launch Date, shall mean
each Upromise Member who is not a Preferred Diner.

 

Proprietary and Confidential   - 6 -  



--------------------------------------------------------------------------------

1.75 “Survey Bonus Payment” has the meaning set forth in Exhibit E to this
Agreement.

1.76 “Surveys” has the meaning set forth in Section 6.2 of this Agreement.

1.77 “Template Element Modification” has the meaning set forth in
Section 2.2(c)(vi) of this Agreement.

1.78 “Template Layout Modification” has the meaning set forth in
Section 2.2(c)(v) of this Agreement.

1.79 “Term” has the meaning set forth in Section 11.1 of this Agreement.

1.80 “Upromise Dining Templates” means any HTML, other software code or
graphical elements provided by Upromise that establish a “look and feel”
environment in which Upromise or RN may display content under the terms of this
Agreement.

1.81 “Upromise Dining Program” means that portion of the Upromise Service that
enables Upromise Members to earn rebates and other cash awards on purchases and
transactions with restaurants that participate directly or indirectly in the
Upromise Service, including the Upromise Dining Program by RN.

1.82 “Upromise Dining Program by RN” means that portion of the Upromise Dining
Program administered by RN pursuant to this Agreement.

1.83 “Upromise Links” means any logos, advertisements or other content on the RN
Site that hyperlink to web pages within the Upromise Site.

1.84 “Upromise Member” means a person or entity that has enrolled in the
Upromise Service as determined in accordance with the terms and conditions of
the Upromise Service (as they may be modified from time to time).

1.85 “Upromise Member Incentive” means the cash award paid by RN to Upromise on
behalf of Participating Members who make Qualified Purchases, which award shall
be equal to a percentage of the Qualified Purchase Amount of each Qualified
Purchase. The actual percentage will vary depending on the type of Qualified
Purchase that is made and, commencing on the Preferred Diner Launch Date,
whether the Participating Member is a Standard Diner or a Preferred Diner, as
set forth on Exhibit E.

1.86 “Upromise Release Date” means the date that Upromise affects a major
upgrade in Upromise Site functionality (e.g., implements custom Commerce Partner
integrations, introduces significant additional features (e.g., family and
friends functionality), etc.).

1.87 “Upromise Service” has the meaning set forth in the Recitals to this
Agreement.

1.88 “Upromise Site” means the Web site identified by the URL www.upromise.com
and any successors or replacements thereof.

1.89 “Upromise Uptime Guarantee” has the meaning set forth in Exhibit A of this
Agreement.

 

Proprietary and Confidential   - 7 -  



--------------------------------------------------------------------------------

2. Upromise Dining Program.

2.1 Upromise Rights and Obligations.

(a) Operating the Upromise Dining Program and the Upromise Service. During the
Term, Upromise shall, subject to RN’s obligations set forth in this Agreement,
establish, operate and maintain the Upromise Dining Program as part of the
Upromise Service. Upromise may from time to time modify the Upromise Dining
Program and/or the terms and conditions of the Upromise Service, in each case in
its sole discretion; provided, that without RN’s consent no such modification or
amendment shall affect RN’s rights or obligations under this Agreement or the
amount of RN Qualified Purchase Payments generated by Qualified Purchases at
Participating RN Restaurants.

(b) Prior to January 14, 2009, Upromise will not permit any Other Dining Partner
to offer an Award and/or Administrative Fee, as applicable, equal to less than
the Pricing as defined and set forth in Exhibit E.

2.2 RN Rights and Obligations.

(a) Participating RN Restaurants.

(i) General. RN shall provide Upromise with a national base of Participating RN
Restaurants that is comparable in scope, quality, potential dining transactions,
and overall member experience (including day-of-week availability) to the middle
tier base offering for each of RN’s top three RN Partner Programs other than
Upromise (presently Mileage Plus Holdings, Inc., American AAdvantage, Inc. and
Delta Loyalty Management Services, Inc. ); provided, however, that all RN
Restaurants that contract with RN to participate in an RN Rewards Program
offered only to airline currency programs (“Airline Only Restaurants”) are
excluded.

(ii) Additional Requirements. In addition, RN shall ensure that each calendar
month: (A) an average of at least seventy percent (70%) of the RN Restaurants
located in the United States (calculated in accordance with the terms set forth
below) are Qualified Restaurants, and (B) there are an average of at least 7,000
Qualified Restaurant locations (collectively, the “Monthly Minimums”).
Furthermore, without Upromise’s prior written consent, RN shall not permit
(1) any Prohibited Restaurant Chains to be a Participating RN Restaurant, or
(2) more than five percent (5%) of Qualified Restaurants to have a Click Through
Requirement. For the purpose of calculating the seventy percent (70%) average
monthly minimum, (A) Prohibited Restaurant Chains, and any other restaurants
Upromise has elected to exclude (effective after the thirty (30) day notice
period), shall be excluded from the denominator, (B) any RN Restaurant with a
Click Through Requirement that is consented to by Upromise in excess of the 5%
permitted above shall be excluded from both the numerator and the denominator;
and (C) any Airline Only Restaurant shall be excluded from the denominator. For
purposes of calculating the 7,000 Qualified Restaurant minimum, any Qualified
Restaurant with a Click Through Requirement that is consented to by Upromise in
excess of the 5% permitted above shall be excluded from the calculation.

(iii) Inappropriate Restaurants. RN shall endeavor to select as Participating RN
Restaurants, RN Restaurants that will not reflect unfavorably on Upromise’s
reputation and that are not inconsistent with Upromise’s values. Nevertheless,
if RN has included as a Participating RN Restaurant an RN Restaurant that
Upromise reasonably determines will reflect

 

Proprietary and Confidential   - 8 -  



--------------------------------------------------------------------------------

unfavorably on Upromise’s reputation or is inconsistent with Upromise’s values
(an “Inappropriate Restaurant”), RN will remove such restaurant from the list of
Participating RN Restaurants upon thirty (30) days’ prior written notice by
Upromise; provided, however, that if (A) Upromise desires to classify a
Participating RN Restaurant as an Inappropriate Restaurant based upon
information contained in Surveys completed by Participating Members, and (B) RN
reasonably believes that any such Participating RN Restaurant should not have
been deemed an Inappropriate Restaurant, the Parties agree to negotiate in good
faith to resolve the matter and the potential cumulative impact of such
Inappropriate Restaurant exclusions on other commitments in this Agreement. If
the Parties fail to amicably resolve the matter, then upon the election of
either Party, the matter shall be sent for dispute resolution in accordance with
Section 13 of the Agreement.

(iv) Reporting. Each week, RN shall provide Upromise with a data feed for each
Participating RN Restaurant located in the United States containing (a) the name
and address (including street number and name, city, state, and zip code) of the
restaurant, and (b) by April 1, 2008 unless a later date is requested by
Upromise, a new Participating RN Restaurant flag, if applicable, the average
diner rating for such restaurant, and any other restaurant attribute mutually
agreed upon between the Parties. Within forty-five (45) days following the end
of each calendar quarter, RN shall provide Upromise with a report(s)
summarizing, for each calendar month included during the prior quarter’s period,
the count of Eligible RN Restaurants that were Qualified Restaurants during the
applicable month, the total count of RN Restaurants, and the count of RN
Restaurants that were not Eligible RN Restaurants during the applicable month.
Within no more than one hundred eighty (180) days following its receipt of a
summary report provided by RN, Upromise may request to receive the raw data used
to comprise such report. In the event that Upromise requests the underlying raw
data, RN would produce the details in no more than sixty (60) days following the
request from Upromise.

(b) Qualified Purchase Types.

(i) General. RN will offer the following types of Qualified Purchases to all
Participating Members, both before and after the Preferred Diner Launch Date:
Base Purchases, Bonus Purchases, Base Hot Deals Purchases, Bonus Hot Deals
Purchases and any other Qualified Purchase types as are mutually agreed to by
the Parties. RN will pay a Upromise Member Incentive, an Administrative Fee and
a Marketing Fee with respect to each Qualified Purchase unless otherwise agreed
to by the Parties in writing. The Upromise Member Incentive, the Administrative
Fee and the Marketing Fee paid by RN for each Qualified Purchase will depend on
the type of Qualified Purchase that is made, as set forth on Exhibit E. Exhibit
E also sets forth exceptions the Parties have agreed to with respect to the
standard Member Incentive, Administrative Fee and Marketing Fee for certain
Participating RN Restaurants.

(ii) Hot Deals. RN will make available and promote to Participating Members on
the RN Dining Program Web Pages certain Base Hot Deals Purchases and Bonus Hot
Deals Purchases from time to time as determined in RN’s sole discretion.

(iii) Bonus Purchases and Bonus Hot Deals Purchases. RN shall ensure that each
day through the end of the Term, no less than fifteen percent (15%) of the
Qualified Restaurants made available to Participating Members on such day will
offer either Bonus Purchases or Bonus Hot Deals Purchases for all Participating
Members at all times during such day (the “Bonus Minimum”).

 

Proprietary and Confidential   - 9 -  



--------------------------------------------------------------------------------

(c) RN Dining Program Web Pages.

(i) General. During the Term, RN will create and maintain the RN Dining Program
Web Pages on RN’s servers. RN agrees that any and all of the RN Dining Program
Web Pages which are accessible to Upromise Members through the Upromise Site or
a Upromise email will incorporate a Upromise Dining Template as reasonably
specified by Upromise and that all RN Content (as defined below) to be
additionally incorporated into any such web pages shall not materially obscure,
alter, or modify the relevant Upromise Dining Template for that web page. RN
agrees to post the same types and quality of information and functionality
regarding Participating RN Restaurants onto the RN Dining Program Web Pages as
it posts on the RN Site; provided, however, that (a) the inclusion of such RN
Content does not violate the contractual obligations or restrictions of any
third-party agreements to which RN is a party, and (b) RN Content viewed by an
authenticated Upromise Member shall contain the correct Upromise Member
Incentive benefit level for such Member as determined by RN based, among other
things, upon the Preferred Diner information provided to RN by Upromise for each
Participating RN Restaurant and shall not contain any information regarding an
RN Restaurant that is not participating in, or is otherwise inapplicable to, the
Upromise Dining Program by RN, except as to those restaurants that may be
designated as “Coming Soon”, and (c) RN will not be so obligated if the
inclusion of such RN Content on the RN Dining Program Web Pages is functionally
or design prohibitive, as reasonably agreed to by both Parties. Notwithstanding
the foregoing, at Upromise’s request, RN will use good faith efforts to obtain a
waiver of any contractual obligations or restrictions that prevent RN from
including certain RN Content on the RN Dining Program Web Pages.

(ii) Features and Functionality. By March 1, 2008 (or such other date as the
Parties mutually agree upon), RN will redesign the RN Dining Web Pages to
incorporate the features and functionality available on the Midwest RN Partner
Program as of the Effective Date. By the Preferred Diner Launch Date, RN will
enable Upromise Members who are not Participating Members to access the RN
Dining Program Web Pages. In addition to the foregoing, to the extent RN intends
to offer functionality, features or other enhancements (collectively,
“Enhancements”) to any other RN Partner Program, RN agrees to promptly notify
Upromise of such Enhancements and, if reasonably requested by Upromise, to
prioritize the incorporation of them into the Upromise Dining Program by RN
ahead of RN’s top three RN Partner Programs other than Upromise.

(iii) Preferred Diner Requirements. Commencing on the Preferred Diner Launch
Date, RN will display to Upromise Members who visit the RN Dining Program Web
Pages the correct Upromise Member Incentive as determined by RN based, among
other things, upon the Preferred Diner information provided to RN by
Upromise. Furthermore, RN will use commercially reasonable efforts to customize
by no later than June 30, 2008 other select content, agreed upon by both
Parties, presented to Upromise Members visiting the RN Dining Web Pages based on
whether they are Preferred Diners or Standard Diners (e.g., encourage
registration of Standard Diners only). In connection with the foregoing,
commencing no later than March 1, 2008 Upromise will use commercially reasonable
efforts to indicate to RN whether a Upromise Member is a Preferred Diner or a
Standard Diner each time the Member links to the RN Dining Web Pages from the
Upromise Site or a Upromise email. RN will also make the necessary changes to
its databases/web infrastructure to address the fact that Upromise Members may
register to become Preferred Diners without registering a Payment Card (i.e.,
without being Participating Members). The Parties understand and agree that the
Preferred Diner Launch Date cannot occur until Upromise makes the Preferred
Diner information available to RN.

(iv) Upromise Dining Program Integration. As the Parties have previously
discussed, Upromise intends to expand the Upromise Dining Program to include
additional dining

 

Proprietary and Confidential   - 10 -  



--------------------------------------------------------------------------------

programs and/or restaurants not participating in the Upromise Dining Program by
RN. In order to facilitate an integrated Upromise Dining Program, to the extent
reasonably requested by Upromise and agreed to by RN, RN will allow Upromise to
host features or functionality for the Upromise Dining Program by RN so that
such features and functionality may be integrated into the Upromise Dining
Program generally.

(v) Template Layout Modifications. Periodically, Upromise may desire to alter or
modify the overall layout of the Upromise Dining Templates in such a way that
would require RN to reload and integrate such changes onto the RN Dining Program
Web Pages (each a “Template Layout Modification”). RN agrees to accept up to two
(2) Template Layout Modifications and make the appropriate revisions to the RN
Dining Program Web Pages in any given calendar year, at no additional cost to
Upromise. RN agrees to use commercially reasonable good faith efforts to make
such revisions after (a) assessing the extent of the Template Layout
Modification request(s), (b) reviewing RN’s code push schedule, and (c) receipt
from Upromise of detailed Template Layout Modification specifications. RN will
not implement any changes requiring payment by Upromise unless Upromise consents
in writing to such payments.

(vi) Template Element Modification. Periodically, Upromise may desire to modify,
alter, or replace various discrete elements of the Upromise Dining Templates or
the RN content included on the RN Dining Program Web Pages (the “RN Content”),
including, but not limited to, logos, banners, and/or functionality such as site
navigation (each a “Template Element Modification”). For purposes of this
Agreement, to the extent any Template Element Modification requires reloading or
integration, it shall be deemed a Template Layout Modification rather than a
Template Element Modification and shall be governed by the terms of subparagraph
(i) above. RN agrees to accept and effect up to twelve (12) such Template
Element Modifications in any given calendar year, at no additional cost to
Upromise. RN agrees to use commercially reasonable good faith efforts to effect
such modifications as soon as possible, but in any event, such modifications
shall be effected by no later than six (6) weeks after Upromise has provided RN
with such specific and finalized Template Element Modifications. RN will not
implement any changes requiring payment by Upromise unless Upromise consents in
writing to such payments. 

(vii) Emergency Modifications. It is foreseeable that a Party may run across
unanticipated circumstances that would require the immediate modification or
alteration of the RN Dining Program Web Pages (each an “Emergency
Modification”). Because time will be of the essence in making appropriate
revisions to the foregoing, each Party agrees to use commercially reasonable
efforts to implement such Emergency Modifications promptly and within such
timeframes and manner as the Parties hereto shall agree to on a case-by-case
basis.

(d) Payment Card Removals. RN will provide to Upromise a daily file feed setting
forth the following information with respect to each Upromise Member account
closure that resulted when all Payment Cards associated with a Upromise Dining
Program by RN membership account are removed from participation in the Upromise
Dining Program by RN since the time of either the last Enrollment Request Report
or the last processing of the Quarterly Membership Reconciliation File as a
result of such Payment Card being registered in another RN Rewards Program:
Payment Card number and Upromise Member export identification number associated
with the Payment Card. The Parties will use commercially reasonable efforts to
explore the feasibility of modifying the daily feed to include each Payment Card
that was removed from the Upromise Dining Program by RN since the time of the
last feed and the date the Payment Card was removed, regardless of whether such
removal resulted in an account closure.

 

Proprietary and Confidential   - 11 -  



--------------------------------------------------------------------------------

2.3 Licenses/Ownership of Content. Upromise hereby grants RN a limited,
non-exclusive, non-transferable, royalty-free, fully paid-up license to post and
maintain the Upromise Dining Templates on the RN servers; provided, however,
that the Upromise Dining Templates shall only be posted on the RN Dining Program
Web Pages. In exchange for the foregoing license, RN hereby grants Upromise
permission to link to the RN Dining Program Web Pages, including the RN Content
contained therein. RN shall retain all right, title and interest to the RN
Content posted on the RN Dining Program Web Pages.

2.4 Service Level Standards and Requirements. Each Party agrees to use
commercially reasonable efforts to comply with the terms of the service level
standards and requirements attached hereto as Exhibit A.

2.5 Technical Liaisons/Escalation Procedures. Each Party will assign one or more
technical liaison(s) in its respective organization to respond to technical
inquiries and issues (including website and service related issues) of the other
Party relating to this Agreement. Each Party’s technical liaison(s) shall be
knowledgeable about each Party’s participation in the Upromise Service and the
Upromise Dining Program by RN, and shall promptly respond to and resolve
inquiries from the other Party. Each Party’s initial technical liaison(s) are
set forth on Exhibit B. Either Party may change its technical liaison(s) during
the Term by providing the other Party with written notice of such change, but
each Party shall exercise discretion in an effort to maintain continuity to such
positions.

2.6 Management Meetings. The Parties agree that members of each Party’s senior
management team, including without limitation the Chief Executive Officer or
President of each Party, shall meet not less than semi-annually to discuss
ongoing marketing commitments and opportunities for the Upromise Dining Program
by RN.

2.7 Member Classification. The Parties agree to use commercially reasonable
efforts to cause the Preferred Diner Launch Date to occur on March 1,
2008. Commencing on or before the Preferred Diner Launch Date, Upromise will
host on the Upromise Website a registration process by which Upromise Members
may, on an annual basis register for Preferred Diner status; it being understood
and agreed that Citi Upromise World Card cardholders will be automatically
registered for Preferred Diner status (the “Registration Process”). Upromise
will provide registration information to RN in accordance with the terms set
forth in Section 4.4. The Member Incentive, Administrative Fee, and Marketing
Fee paid by RN will vary depending on the type of Qualified Purchase that is
made and, commencing on the Preferred Diner Launch Date, whether the
Participating Member is a Standard Diner or a Preferred Diner, as set forth in
Exhibit E.

3. Promotion and Marketing.

3.1 Upromise Rights and Obligations.

(a) The first time Upromise uses the term “Upromise Dining” in any marketing or
promotional materials specifically relating to the Upromise Dining Program by
RN, as opposed to the Upromise Dining Program generally, including any page of
the Upromise Site but excluding any webpage navigation bars and any email
subject lines or direct mail subject lines, Upromise will either use the
co-branded logo set forth on Exhibit C or use the phrase “Upromise Dining by
Rewards Network”, unless alternative branding is agreed to by the Parties.

(b) The Parties will make good faith efforts to launch, by July 1, 2008, a
monthly new restaurant email (“New Restaurant Email”). The New Restaurant Email
shall contain new

 

Proprietary and Confidential   - 12 -  



--------------------------------------------------------------------------------

Participating RN Restaurants within a defined and mutually agreed upon proximity
to a defined and agreed upon audience of Participating Members. The Parties
shall meet and agree on the performance metrics of the New Restaurant Email to
ensure that continued efforts to support it are an appropriate use of resources.

(c) In addition to the foregoing, and subject to subsection (d) below, each
calendar year during the Term, Upromise will provide the following at its sole
cost and expense:

(i) A minimum of six (6) dedicated Upromise Dining Program by RN emails to
mutually agreed upon Participating Member and/or Upromise Member segments, which
may include up to four (4) Participating RN Restaurant assignments (within a
twenty (20) mile radius of each Participating Member’s profile address).
Upromise shall test different messages, creative, and segmentation within these
dedicated emails. Upromise agrees that no Other Dining Partner shall be given
more dedicated emails each calendar year than RN;

(ii) Post-dine confirmation emails (“Dining Confirmation Emails”) to permissible
Participating Members who have earned a Upromise Member Incentive. Upromise will
use commercially reasonable efforts to cause the dining Confirmation Emails to
be sent within fourteen (14) calendar days after Upromise receives and processes
the applicable Activity Request Report from RN. Upromise will use commercially
reasonable efforts to process Activity Reports within three (3) days of receipt.
Upromise shall provide RN with a monthly report containing information by week
of the number of Dining Confirmation Emails sent each week. Upromise shall
update creative content in Dining Confirmation Emails on a quarterly basis
(unless otherwise agreed to by both Parties);

(iii) A minimum of two (2) account summary emails that include Upromise Dining
by RN. Upromise agrees that no Other Dining Partner shall be allocated more
account summary emails each calendar year than RN;

(iv) A minimum of two (2) coalition emails that include Upromise Dining by RN.
Upromise agrees that no Other Dining Partner shall be promoted more often in
coalition emails than RN nor will any be promoted or more prominently featured
than RN in any coalition email in which RN is promoted;

(v) Ongoing Upromise Dining by RN inclusion in the new Upromise Member stream
emails. Upromise agrees that no Other Dining Partner shall be given more
prominent inclusion in the new Upromise Member stream emails than RN;

(vi) Upromise Dining by RN will receive the most prominent placement on the
“Restaurants” section of the “My Neighborhood” tab on the Upromise Site.
Upromise shall ensure that the default tab to which “My Neighborhood” is
directed to will be the “Restaurants” section;

(vii) Upromise shall include links to RN post-dine surveys in the “My Account”
section of the Upromise Site for all Participating Members who have made a
Qualified Purchase, such link to be live for a minimum of sixty (60) days after
the Participating Member made the Qualified Purchase;

(viii) Upromise will use commercially reasonable efforts to integrate the
Upromise Dining Preferred Diner registration process into the new Upromise
Member activation flow, via a separate Upromise Dining by RN registration tab,
by February 29, 2008;

 

Proprietary and Confidential   - 13 -  



--------------------------------------------------------------------------------

(ix) Upromise will promote the Upromise Dining Program by RN for a minimum of
seven weeks per calendar year throughout the Agreement Term in either ad lobs or
letter boxes on the Upromise Site, the actual placement to be at Upromise’s
discretion. Upromise further agrees to support the testing of alternative
creative as it relates to such placement on at least a quarterly basis;

(x) RN will have the opportunity in the 2009 calendar year to participate in a
promotional opportunity comparable in scope and prominence to the 2008 Upromise
Scholarship; provided, that such promotional opportunity does not require a
payment by RN in excess of $25,000 (with 50% to be paid out of the Marketing
Fees);

(xi) The Parties may, upon mutual written consent, distribute crayon/activity
books using the Marketing Fees, to RN Participating Restaurants. Upromise agrees
that no Other Dining Partner shall be permitted by Upromise to distribute
promotional materials similar to the crayon/activity books; and

(xii) Upromise agrees to work in good faith with RN to develop not less than two
(2) solo direct mail pieces for the Upromise Dining Program by RN each calendar
year. The Parties will mutually agree upon the distribution frequency and
audience criteria and scope. All such direct mail pieces will be funded out of
the Marketing Fees fund.

(xiii) RN understands and agrees that during the Term Upromise may, from
time-to-time, modify the Upromise Site content (including web pages and
headings), Upromise Site navigation, and/or email or other marketing
communication strategies. To the extent it does so, Upromise will not be in
breach of this Agreement for failing to fulfill one or more of the obligations
set forth in this Section 3.1(c) provided that RN receives substantially similar
exposure as set forth above during the remainder of the Term as reasonably
determined by both Parties.

(d) Upromise agrees to use commercially reasonable efforts to notify RN at least
five (5) days before it features RN in any letterboxes and at least twenty
(20) days before it distributes any emails or direct mail pieces that
specifically promote the Upromise Dining Program by RN.

3.2 Participating Members. RN acknowledges that Participating Members are
Upromise Members and, notwithstanding anything contained in this Agreement to
the contrary, Upromise reserves the right to communicate with such Participating
Members in the normal course of its business. Both Parties acknowledge that
Participating Members are not RN Members and that RN may not initiate direct
communication with such members, except to the extent specifically agreed to by
Upromise in writing.

3.3 Liaisons. Each Party shall appoint and identify a senior-level program
manager (“Program Manager”) who will coordinate activities relating to the
Upromise Service. Each Party may change its Program Manager during the Term by
notifying the other Party in writing.

3.4 Use of Marketing Fees. The Parties agree to use the Marketing Fees to
promote the Upromise Dining Program by RN (including the individual restaurants
participating therein) in certain mutually agreed upon marketing, advertising
and promotional activities and materials, which may include, without limitation,
direct or e-mail campaigns to Upromise Members, bonus Contribution promotions,
Participating RN Restaurant marketing materials, inclusion in Upromise Member
guides and/or other Commerce Partner coalition marketing pieces (e.g., “Back to
School”, “Holiday Guide”, monthly/seasonal promotions), television campaigns,

 

Proprietary and Confidential   - 14 -  



--------------------------------------------------------------------------------

crayon/activity book production and distribution, and other mutually agreed upon
promotions and materials. The Parties agree to meet on no less than a quarterly
basis to determine and agree in writing upon the activities and materials that
will qualify for these Marketing Fee funds. Allocation of marketing expenses
among the Parties shall be “at cost” and shall not include soft costs such as
overhead allocations or salaries and fringe benefits of Upromise or RN
employees; provided, however, that the marketing expenses charged for Commerce
Partner coalition marketing pieces shall be the same as that charged to other
Commerce Partners for similar placement. At RN’s request, Upromise will provide
to RN a monthly reconciliation report, within fourteen days following the end of
the preceding calendar month, identifying all expenses debited from and credited
to the Marketing Fund.

4. Administration and Processing of Payments; Accounting and Compliance;
Reports; Financial Information.

4.1 RN Qualified Purchase Payments. RN will be obligated to make RN Qualified
Purchase Payments with respect to each Qualified Purchase made during the Term.
The amount of each RN Qualified Purchase Payment will equal a percentage of the
Qualified Purchase Amount of each Qualified Purchase, and will vary depending on
the type of Qualified Purchase that is made and, commencing on the Preferred
Diner Launch date, whether the Participating Members is a Preferred Diner or a
Standard Diner, as set forth on Exhibit E. This obligation will be independent
of any obligation a Participating RN Restaurant has with RN, including any
obligation to make payments to RN or to continue to be an RN Restaurant. RN
Qualified Purchase Payments shall be paid by RN in accordance with the
provisions of this Section 4.

4.2 Enrollment Reports. Each business day, Upromise will send to RN an
enrollment request (the “Enrollment Request Report”) that will contain the
following information with respect to each Upromise Member who became a
Participating Member since the last Enrollment Request Report: Upromise Member
export identification number, full credit card number of Payment Card(s),
Upromise Member zip code, and Citi Upromise World Payment Card identifier (if
applicable). Upon receipt of the Enrollment Request Report, RN will send to
Upromise an enrollment response report (the “Enrollment Response Report”) which
will indicate (a) for each Payment Card included in the Enrollment Request
Report whether it was accepted or rejected, and (b) each Participating Member
who was unenrolled from the Upromise Dining Program by RN.

4.3 Tracking Qualified Purchases. RN, or its designee, shall be responsible for
tracking Qualified Purchases and determining the associated RN Qualified
Purchase Payments. To the extent a Qualified Purchase was made outside the
United States, RN will calculate the RN Qualified Purchase Payments using the
exchange rate in effect at the time the transaction is posted, and payment to
Upromise shall be in U.S. dollars. In addition to the foregoing , RN shall
provide Upromise with weekly transaction reports (“Activity Request Reports”)
for each Qualified Purchase awarded during the prior week.

4.4 Preferred Diner Registration File. On a daily basis, Upromise will provide
RN a file feed setting forth the following information with respect to Upromise
Member who became a Preferred Diner, and each Upromise Member who ceased being a
Preferred Diner, since the last daily file feed: export id and status flag
(Preferred Diner or Standard Diner). Upon receipt of the Preferred Diner
Registration File, RN will ensure accurate/appropriate RN Qualified Purchase
Payment levels based upon Qualified Purchase parameters in accordance with
Exhibit E.

 

Proprietary and Confidential   - 15 -  



--------------------------------------------------------------------------------

4.5 Invoices. Upromise will calculate the Upromise Member Incentives,
Administrative Fees and Marketing Fees due based upon the information set forth
in the Transaction Reports and on a monthly basis will provide RN an invoice
(“Monthly Invoice”) setting forth the total amount of Upromise Member Incentives
due, the total amount of Administrative Fees due and the total amount of
Marketing Fees due for the period covered by such Monthly Invoice. The Monthly
Invoice will also set forth, as a separate item, any amounts due to Upromise for
Member Adjustments that are reimbursable to Upromise in accordance with the
terms of Section 5, plus any amounts due as Administrative Fees with respect
thereto. On a periodic basis, RN will invoice Upromise for any Marketing Fee
funds due to RN pursuant to Section 3.4 (a “RN Marketing Invoice”).

4.6 Payment Schedule. Within thirty (30) days following delivery to RN of a
Monthly Invoice, RN shall cause to be deposited in the account(s) designated by
Upromise, or its designee, through electronic funds transfer of immediately
available funds, an amount equal to the total Upromise Member Incentives owed,
an additional amount equal to the total Upromise Administrative Fees owed and an
additional amount equal to the total Member Adjustment payments due, if any,
plus any amounts due as Administrative Fees with respect thereto. Within thirty
(30) days following delivery to Upromise of an RN Marketing Invoice, Upromise
shall cause to be deposited in the account designated by RN, through an
electronic funds transfer of immediately available funds, an amount equal to the
total Marketing Fee funds due. Any payments not received within the time period
set forth herein will accrue interest at a rate of one percent (1%) per month,
or the highest rate allowed by applicable law, whichever is lower. All payments
made to either Party, or its designee, by the other Party shall be final and
non-refundable.

4.7 Allocation Administrative Fees and Upromise Member Incentives. Upromise
shall be responsible for properly allocating Administrative Fees and Upromise
Member Incentives payments among Upromise and Participating Member accounts and
posting Qualified Purchase transaction information to Participating Members’
account statements within thirty (30) days of payment by RN to Upromise. Upon
delivery of Upromise Member Incentive payments to Upromise, RN will no longer
have any responsibility, including but not limited to financial obligations, to
Upromise Members regarding such funds.

4.8 Marketing Fees. Upromise will calculate the Marketing Fees due under this
Agreement and on a monthly basis will provide RN an invoice setting forth the
aggregate amount of Marketing Fees earned during the prior month. Within thirty
(30) days after receipt of such invoice from Upromise, RN will pay to an account
designated by Upromise, through an electronic funds transfer of immediately
available funds, an amount equal to the total Marketing Fees earned. Upromise
will distribute the Marketing Fees to Upromise or RN, as appropriate, pursuant
to Section 3.4.

4.9 Restaurant Deficiency Fees. Each time RN fails to meet a Minimum, it shall
pay to Upromise the applicable fee set forth on Exhibit D. Within thirty
(30) days after the end of each calendar quarter, RN will notify Upromise as to
whether it has failed to meet any of the Minimums during such calendar quarter.
To the extent it has, the Parties will promptly calculate the applicable fee,
and RN will pay such fee to Upromise, through an electronic funds transfer of
immediately available funds, within thirty (30) days after the Parties agree
that a fee is due (following the end of the quarter in which such fee was
earned). Notwithstanding the foregoing, Upromise reserves the right to notify RN
of its failure to meet a Minimum to the extent Upromise believes a Minimum has
not been met. In the event Upromise provides such notice to RN, the Parties will
work together to promptly determine whether any of the Minimums have not been
met. The fees set forth in this Section shall be in addition to any other rights
Upromise may have under this Agreement for RN’s breach of Sections 2.2(a) and/or
2.2(b)(iii) of the Agreement.

 

Proprietary and Confidential   - 16 -  



--------------------------------------------------------------------------------

4.10 Administrative Fee. RN’s Administrative Fee obligation is set forth on
Exhibit E.

4.11 Survey Bonus. RN shall pay a Survey Bonus as set forth in Exhibit E.

4.12 Accounting and Compliance. During the Term and for three (3) years
thereafter, each Party shall maintain true and complete books of account at its
principal place of business containing an accurate record of all data necessary
to confirm such Party’s compliance with its financial and other obligations
under this Agreement including, in the case of RN, RN’s obligations under
Section 2.2(a), and the other Party shall have the right, at its own expense, to
examine such books at all reasonable times (but no more than once per calendar
year) for the purpose of verifying compliance with the terms of this Agreement.
Upon reasonable advance notice, such examination shall be made during normal
business hours at the location of the Party whose records are being examined
where such records are normally kept. The examining Party will have the right to
copy or make abstracts from any and all relevant books and records of the other
Party, and all such copies or extracts shall be considered Confidential
Information. In the event any such examination shows that the Party being
examined failed to make payments or fulfill financial obligations (including,
but not limited to obligations associated with Pricing) and the aggregate amount
of such shortfalls for the period under examination is 5% or more of the total
payments and financial obligations for such period, such Party will pay all
costs of such examination. In addition to the foregoing, upon request from
either Party (but no more than twice per calendar year), the other will allow
the requesting Party with reasonable access to its employees, accountants and
counsel for the purpose of conducting, at the requesting Party’s expense,
periodic reviews of the Party’s operations relating to the subject matter of
this Agreement.

4.13 Other Reports. From time-to-time, each Party may request that the other
Party provide it certain reports relating to this Agreement. The Parties will
consider in good faith any such requests from the other Party and will use
commercially reasonable efforts to accommodate reasonable requests for
additional reports. To the extent a Party refuses to provide a report requested
by the other Party, the other Party may escalate the request to a senior
executive of such Party to consider in good faith.

4.14 Financial Information. Each Party shall have the right to meet with the
other Party’s Chief Financial Officer or other senior executive on a semi-annual
basis to discuss the other Party’s most recent and year to date income
statements, balance sheets and cash flow statements.

4.15 Membership Reconciliation Process. The Parties agree to support a quarterly
membership reconciliation process whereby the Parties shall exchange agreed upon
fields and agreed upon records from the full database of membership records to
ensure completeness and accuracy in the administration of Qualified Purchases.
More specifically, on a quarterly basis Upromise will forward to RN a complete
Participating Member file (“Quarterly Membership Reconciliation File”)
containing the following information for each Participating Member:
Participating Member’s export identification number, the full Payment Card
number of all Payment Card(s) registered by the Participating Member, and the
Participating Member’s zip code. Within ten (10) business days of receipt of the
Quarterly Membership Reconciliation File, RN will send to Upromise a file
reconciliation response report for the same quarter which will indicate each
rejected Payment Card for the Upromise Dining Program by RN. Also on a

 

Proprietary and Confidential   - 17 -  



--------------------------------------------------------------------------------

quarterly basis, RN will forward to Upromise a complete Participating Member
file (“Quarterly Preferred Diner Reconciliation File”) containing the following
information for each Participating Member: Participating Member’s export
identification number and registration flag (indicating Preferred Diner or
Standard Diner status). Within ten (10) business days of receipt of the
Quarterly Preferred Diner Reconciliation File, Upromise will send to RN a file
reconciliation response report for the same quarter which will correct the
status of any Payment Card inaccurately included in the File.

5. Customer Service and Member Adjustments. Upromise, or its designee, shall be
responsible for responding to inquiries regarding the Upromise Dining Program
and Upromise Member Incentives including, without limitation, whether a Upromise
Member was entitled to, and did not receive, a Upromise Member Incentive and
whether a Upromise Member Incentive has been improperly allocated within the
Upromise Service; provided, however, that RN shall cooperate fully with and
promptly respond to any reasonable Upromise request for assistance in connection
with a Member inquiry regarding Upromise Member Incentives. Notwithstanding
anything to the contrary set forth in this Agreement, the Parties agree that in
the event a Upromise Member claims that he or she is entitled to, but did not
receive, a Upromise Member Incentive, Upromise may, at its sole discretion,
deposit into such Member’s Upromise account the amount claimed by the Member to
be owed (a “Member Adjustment”) with or without researching such claim. Each
month, RN will reimburse Upromise for all Member Adjustments paid by Upromise
during the prior month as well as the corresponding Upromise Administrative Fee;
provided, that the maximum amount that RN shall be required to reimburse to
Upromise in a given month for Member Adjustments shall be one quarter of one
percent (0.25%) of the amount of Upromise Member Incentives paid or owing by RN
for such month (excluding Member Adjustments that Upromise verifies are due and
owing to a Member based upon research conducted by Upromise or RN, which Member
Adjustments shall be paid by RN and not counted toward the one quarter of one
percent (0.25%) per month cap.

6. Upromise Member Information.

6.1 General. Except as expressly provided herein, RN shall have no rights and
shall claim no rights in any data relating to Upromise Members, including
Participating Members. Accordingly, RN shall not use, sell, transfer or disclose
any data or other information relating to Upromise Members (including, without
limitation, any credit card, enrollment, contact and transaction data or
information) except as necessary to fulfill its obligations hereunder. In
addition to the foregoing, RN shall take commercially reasonable steps to secure
Upromise Member transaction data, and Upromise shall have the right to audit
RN’s handling of such data. Whenever a Upromise Member who is logged into his or
her Upromise account links to a RN Dining Program Webpage, Upromise will pass to
RN the Upromise Member’s first name, complete postal address (including street
number and address, city, state and zip code), export identification number, and
when appropriate, email address on file with Upromise (collectively, the
“Personal Information”). RN may use such Personal Information only for the
purposes set forth in this Section. In addition, except as otherwise explicitly
set forth in this Section, RN may not store in its database, weblogs or any
other persistent storage any such Personal Information. Notwithstanding the
foregoing, RN may store in its database each Upromise Member’s first name and
zip code. Furthermore, RN may store the email address in its database if
necessary to send a confirmation email to a Upromise Member who has (a) signed
up for and fulfilled a Click Through Requirement or (b) registered for a
promotion, in each case during the session in which the information is forwarded
to RN. RN may use the first name only to personalize the Upromise Member’s
experience on the RN Dining Program Web Pages and in email confirmations to
Upromise Members who have fulfilled a Click Through Requirement or registered
for a

 

Proprietary and Confidential   - 18 -  



--------------------------------------------------------------------------------

promotion. It may use, but not store, the postal address information provided by
Upromise during the current web session but only to (i) customize the list of
Participating RN Restaurants Upromise Members see on the RN Dining Program Web
Pages, (ii) display on the RN Dining Program Web Pages relevant Participating RN
Restaurant-specific bonus offers, and (iii) provide Participating RN Restaurant
location directions on the RN Dining Program Web Pages to Upromise Members. RN
may use the email address only to send confirmation and follow-up emails to
Upromise Members who have fulfilled a Click Through Requirement or registered
for a promotion; it being understood that Upromise shall have the right to
review and approve all such types of email content and design before they are
sent to Members. Upromise Members will have the opportunity to initiate “saved
searches” on the RN Dining Program Web Pages by inputting address information on
the RN Dining Program Web Pages. RN may store the postal addresses provided by
Upromise Members for such purpose (including street number and address, city,
state and zip code) provided that RN uses such address information solely to
permit Upromise Members to initiate saved searches. RN shall not share Personal
Information with any third parties. In addition, RN shall delete from its
database all email addresses it stores in accordance with this Section by the
end of the calendar month following the month in which the Click Through
Requirement dine or the promotion dine, as applicable, occurred or was scheduled
to occur.

6.2 Surveys. Notwithstanding Section 6.1, Upromise agrees to include a link to
the RN Site in Participating RN Restaurant confirmation emails that a
Participating Member may click on to complete a survey (each a “Survey”) to rate
his/her experience at Participating RN Restaurants. Each Survey will include a
ratings component containing closed-end questions (“Ratings”) and a review
component containing open-ended questions (“Reviews”). RN may use the Ratings
solely for reporting to Participating RN Restaurants aggregate information
collected therefrom and for establishing a ratings component to the RN Site. RN
may use the Reviews solely for reporting such Reviews to Participating RN
Restaurants and for establishing a reviews component to the RN Site. The Parties
understand and agree that in no event shall RN provide any Personal Information
to Participating RN Restaurants or disclose Personal Information on the RN Site
other than the Participating Member first name, first initial of last name, city
and state. Upromise will have the right to review and approve the Survey
questions and format and any modifications thereto, which approval will not be
unreasonably withheld or delayed. RN shall provide to Upromise monthly
statistics regarding the Survey, including the number of Participating Members
who completed the Survey during the prior month and any other statistics
reasonably requested by Upromise. In addition, RN shall provide to Upromise,
within ninety (90) days after a written request from Upromise, copies of the
underlying Surveys completed by Participating Members in a layout, format and
medium determined by RN in its reasonable discretion. Upromise may use such data
for internal business purposes and Upromise Member testimonials; provided,
however, that with respect to testimonials RN must consent to each such usage,
which consent shall not be unreasonably withheld. The Parties agree that prior
to using such data for any other purpose, the Parties will reach written
agreement regarding the parameters of such use.

6.3 Participating RN Restaurant Reporting. RN may share aggregate Participating
Member information with Participating RN Restaurants related to correlations
between (a) Participating Member activity and the Participating Member’s
associated zip code (provided to RN by Upromise at the time the Participating
Member registers a credit or debit card that is forwarded to RN) and/or block
group assignment (as defined by the U.S Census Bureau), and (b) Participating
Member activity on the RN Dining Program Web Pages and Qualified Purchases at
Participating RN Restaurants, in each case in such a manner as to ensure that
such Participating RN Restaurants cannot determine any Personal Information
about any particular Participating

 

Proprietary and Confidential   - 19 -  



--------------------------------------------------------------------------------

Member. Upromise will use commercially reasonable efforts to send weekly files
to RN indicating the number of impressions by RN Participating Merchant and the
promotional channel Upromise leveraged to distribute such impressions. RN may
share with Participating RN Restaurants, Participating RN Restaurant impression
reporting that identifies for a Participating RN Restaurant the number of times
such Participating RN Restaurant was included in email and/or web marketing
conducted by Upromise. Upromise may also, upon reasonable request and within a
reasonable amount of time, receive copies of the portions of such reports that
pertain to the Upromise Dining program by RN. To facilitate the foregoing, on a
monthly basis, Upromise will send to RN a file containing the Upromise Member
export identification number and a block group assignment for all Upromise
Members who became Participating Members since the last monthly file plus any
Participating Members who have proactively changed their address on file with
Upromise. During the period between the time a Upromise Member becomes a
Participating Member and the time the monthly block group code is sent to RN, RN
will use the Participating Member’s zip code for all mapping and reporting
purposes.

6.4 Upromise Security Requirements; Security Questionnaire. RN shall comply, and
shall cause all RN personnel to comply, with the provisions set forth in Exhibit
G and any additional security requirements Upromise reasonably requests and
generally requires from service providers who have access to Upromise Customer
Information (“Upromise Security Requirements”). Notwithstanding the foregoing,
to the extent implementation of any security requirements not currently set
forth on Exhibit G would impose significant costs to RN (in terms of labor or
out-of-pocket costs), as determined by RN, such requirements will not be deemed
to be Upromise Security Requirements unless Upromise agrees to pay all of RN’s
reasonable costs and expenses of compliance. If there are significant costs and
expenses and Upromise is unwilling to waive the Upromise Security Requirements
or pay for such costs and expenses, each Party shall have the right to terminate
this Agreement without penalty. As requested by Upromise but not more than once
per calendar year, RN shall complete Upromise’s Third Party Service Provider
Information Security Questionnaire within thirty (30) days of receipt of the
Questionnaire from Upromise or its affiliates.

6.5 Customer Information Handling Requirements. Each Party hereby agrees that it
shall comply with all reuse, redisclosure and other customer information
handling, processing, security, and protection requirements that are
specifically required of a non-affiliated third-party processor or servicer (or
subcontractor) under the Federal Trade Commission’s Privacy of Consumer
Financial Information; Final Rule (16 CFR 313) implementing Title V of the
Gramm-Leach-Bliley Act, Public Law 106-102 (the “GLB Requirements”) and other
applicable federal and state consumer privacy laws, rules, and
regulations. Without limiting the foregoing, RN agrees that:

(a) it is prohibited from disclosing or using any nonpublic personal information
(as defined in the GLB Requirements) disclosed to it by Upromise (the “Upromise
Customer Information”), except solely to carry out the purposes for which it was
disclosed, including use under an exception contained in Section 313.14 or
313.15, as applicable, of the GLB Requirements in the ordinary course of
business to carry out those purposes; and

(b) it has implemented and will maintain an information security program
designed to meet the objectives of the Interagency Guidelines Establishing
Information Security Standards; Final Rule (12 CFR Part 30, et al.) (the
“Information Security Program Requirements”).

 

Proprietary and Confidential   - 20 -  



--------------------------------------------------------------------------------

In the event of any conflict between the provisions of this Section and the
provisions of Section 10, the provisions of Section shall prevail.

6.6 Security Audits. During the Term and thereafter for as long as RN retains
Upromise Customer Information, Upromise, its representatives and agents will be
entitled to conduct audits of RN’s relevant operations, facilities, systems, to
confirm that RN has complied with the Upromise Security Requirements and the
Information Security Program Requirements (the “Security Audits”). Any Security
Audit shall be scheduled and conducted after ten (10) business days’ advance
written notice during normal business hours and shall not unreasonably interfere
with RN’s business activities. In the event that any Security Audit results in
the discovery of material security risks to Upromise Customer Information, RN
shall (i) respond to Upromise in writing with RN’s plan to promptly take
reasonable measures and corrective actions necessary to effectively eliminate
the risk, and (ii) allow Upromise to review any system and transaction logs
related thereto which pertain to Upromise’s information or data potentially
compromised. RN shall have ten (10) business days to cure such security risk,
unless the Parties mutually agree in writing to a longer period of time for such
cure. Upromise’s right, and the right of its representatives and agents, to
conduct Security Audits, and any exercise of such right, shall not in any way
diminish or affect RN’s duties and liabilities under this Agreement.

6.7 RN Security Incidents. RN shall report to Upromise all known or suspected
Security Incidents. “Security Incident” means any unauthorized action by a known
or unknown person which, if attempted, threatened, or successfully completed,
should reasonably be considered one of the following: an attack, penetration,
disclosure of confidential customer or other sensitive information, misuse of
system access, unauthorized access or intrusion (hacking), virus intrusion, or
scan of RN’s systems or networks, all to the extent they affect the security,
confidentiality or integrity of the Upromise Customer Information received,
stored, processed, or maintained by RN. “Security Incident” shall also include
any contact by a law enforcement agency with RN regarding any Upromise Customer
Information. For purposes of this Section 6.6, “RN” shall include any of RN’s
employees, agents, contractors or third parties (including, without limitation,
any vendors or subcontractors used by RN for the provision of Services to
Upromise) that have access (either authorized or unauthorized) to Upromise
Customer Information. If a Security Incident occurs, RN shall immediately notify
Upromise at telephone number (617) 454-6854, and provide the following
information: nature and impact of the Security Incident; actions already taken
by RN; RN’s assessment of immediate risk; and corrective measures to be taken,
evaluation of alternatives, and next steps. Promptly thereafter, RN shall send
an email to Upromise at security-alert@upromise.com to notify Upromise of the
Security Incident and provide a contact Upromise may call to obtain additional
information. RN shall continue providing (i) appropriate status reports to
Upromise regarding the resolution of the Security Incident and prevention of
future such Security Incidents, and (ii) cooperation, as reasonably requested by
Upromise, in order to further investigate and resolve the Security
Incident. Upromise may require that the Services provided by RN to Upromise be
suspended, connectivity with RN be terminated, or that other appropriate action
be taken pending such resolution.

6.8 Upromise Security Incidents. Upromise will promptly notify RN in the event a
security breach of Upromise’s systems or networks has compromised, or is
reasonably likely to have compromised, information Upromise provided to RN or
information RN has provided to Upromise.

 

Proprietary and Confidential   - 21 -  



--------------------------------------------------------------------------------

7. Representations and Warranties. Each Party represents and warrants to the
other that (a) it has the power and authority to enter into and perform its
obligations under this Agreement, (b) in its performance of this Agreement, it
will comply with all applicable laws, regulations, orders and other
requirements, now or hereafter in effect, of governmental authorities having
jurisdiction, (c) its performance of its obligations under this Agreement will
not violate any third-party rights, including any third-party Intellectual
Property Rights. RN also represents and warrants that it abides by all
applicable payment card industry standards (including without limitation the
Payment Card Industry Data Security Standard requirements for cardholder data
issued by MasterCard, VISA and/or Discover) as well as all applicable federal,
state and local laws, regulations and other rules in storing and utilizing
payment data, and Upromise also represents and warrants that it abides by all
applicable payment card industry standards (including without limitation all
applicable Payment Card Industry Data Security Standard requirements for
cardholder data issued by MasterCard, VISA and/or Discover) as well as all
applicable federal, state and local laws, regulations and other rules in storing
and utilizing payment data. Without limiting the generality of the foregoing,
each Party will pay, collect, and remit such taxes as may be imposed with
respect to any compensation, royalties or transactions under this Agreement.
Each Party represents and warrants that (a) its Site and all actions occurring
thereon are in compliance with all applicable laws, and (b) it operates its Site
in material compliance with its privacy policies and terms and conditions
concerning its Site.

8. Indemnification.

8.1 RN’s Obligations. RN will defend and indemnify Upromise and its Affiliates
(and their respective employees, officers, directors, stockholders and
representatives) against any claim or action brought by a third party, to the
extent arising from or relating to: (a) the operation of the RN Dining Program
Web Pages or the RN Site, (b) RN’s, or a Participating RN Restaurant’s, sale and
distribution of products and services to customers, (c) any negligent act,
omission or misrepresentation by RN, its agents or employees, (d) any breach of
its obligations under this Agreement (including, without limitation, any alleged
breach of the representations and warranties contained in this Agreement),
(e) the violation of third-party Intellectual Property Rights or proprietary
rights by any content or other materials included in the RN Dining Program Web
Pages or the RN Site, unless such content or materials were provided by
Upromise, or (f) any content or materials provided by RN to Upromise.

8.2 Upromise’s Obligations. Upromise will defend and indemnify RN and its
Affiliates (and their respective employees, officers, directors, and
representatives) against any claim or action brought by a third-party, to the
extent arising from or relating to: (a) the operation of the Upromise Site
(excluding for these purposes the operation of the RN Dining Program Web Pages),
(b) Upromise’s operation of the Upromise Service (excluding for these purposes
the operation of the RN Dining Program Web Pages), (c) any negligent act,
omission or misrepresentations by Upromise, its agents or employees, (d) any
breach of its obligations under this Agreement (including, without limitation,
any alleged breach of the warranties contained in this Agreement), (e) the
violation of third-party Intellectual Property Rights or proprietary rights by
any content or other materials included on the Upromise Site, unless such
content or materials were provided by RN, or (f) any content or material
provided by Upromise to RN.

8.3 Indemnification Procedures. In connection with any claim or action described
in this Section, the Party to be indemnified: (a) will give the other Party
prompt written notice of the claim, (b) will cooperate with the indemnifying
Party (at the indemnifying Party’s expense) in connection with the defense and
settlement of the claim, (c) will permit the indemnifying Party to control the
defense and settlement of the claim, provided (i) that the indemnifying party
diligently

 

Proprietary and Confidential   - 22 -  



--------------------------------------------------------------------------------

defends such claim and (ii) that the indemnifying party may not settle the claim
without the prior written consent (which consent will not be unreasonably
withheld or delayed) of the Party to be indemnified, and (d) may, at its
expense, participate in the defense and settlement of the claim.

9. Intellectual Property Rights.

9.1 RN Use of Upromise Marks. RN understands and agrees that all RN marketing
efforts which bear Upromise’s name or any Upromise Marks or which refer to the
Upromise Service (including the Upromise Dining Program) are subject to review
and approval by Upromise. Upromise agrees that it will review all such RN
marketing materials in a timely fashion and shall notify RN in writing of the
results of such review within five (5) business days of receipt of such
materials. Upromise agrees that approval of the marketing materials shall not be
unreasonably withheld. Notwithstanding the foregoing, in the event that Upromise
fails to provide such written notice within five (5) business days of receipt by
Upromise, Upromise agrees that such failure shall constitute an approval by
Upromise. Once Upromise approves any RN marketing materials, RN may reuse the RN
marketing materials without need for further submission and approval, unless
otherwise specifically stated in writing by Upromise at the time of the initial
approval or thereafter.

9.2 Upromise Use of RN Marks. Except to the extent set forth below, Upromise
understands and agrees that all Upromise marketing efforts which bear RN’s name
or any RN Marks or which specifically promote the Upromise Dining Program by RN
are subject to review and approval by RN. RN agrees that it will review all such
Upromise marketing materials in a timely fashion and shall notify Upromise in
writing of the results of such review within five (5) business days of receipt
of such materials. RN agrees that approval of the marketing materials shall not
be unreasonably withheld. Notwithstanding the foregoing, in the event that RN
fails to provide such written notice within five (5) business days of receipt by
RN, RN agrees that such failure shall constitute an approval by RN. Once RN
approves any Upromise marketing materials, Upromise may reuse the Upromise
marketing materials without need for further submission and approval, unless
otherwise specifically stated in writing by RN at the time of the initial
approval or thereafter. In addition to the foregoing and notwithstanding
anything in this Agreement to the contrary, RN agrees that Upromise may reuse
previously approved copy that includes RN’s name or RN Marks or that
specifically promotes the Upromise Dining Program by RN in other Upromise
marketing and/or promotional materials on the Upromise Site and in Upromise
Member emails and direct mail pieces without the need for further submission and
approval. The Parties understand and agree that a promotion will not be deemed
to “specifically promote” the Upromise Dining Program by RN to the extent it
merely lists “restaurants”, including the number of restaurants, as a location
at which Members may earn cash rebates or other cash awards. Upon termination of
this Agreement, neither Party shall produce any new marketing materials that
include the other Party’s name; provided, however, that the Parties may continue
to use and distribute existing printed marketing materials that include the
other Party’s name, any Upromise Mark or RN Marks or which specifically promote
the Upromise Dining Program by RN until the inventory of such marketing
materials is depleted.

9.3 Use Restrictions. Upromise and RN shall not use the other Party’s Marks in a
manner that (a) disparages the other Party or its products or services,
(b) portrays the other Party or its products or services in a false,
competitively adverse or poor light; or (c) diminishes the value of the other
Party’s Marks. If Upromise or RN is not complying with such use restrictions in
the sole discretion of the other Party, Upromise or RN shall promptly comply
with the other Party’s requests as to the use of the other Party’s Marks.

 

Proprietary and Confidential   - 23 -  



--------------------------------------------------------------------------------

9.4 Improper Uses. Except as contemplated by this Agreement, a Party shall not:
(a) register any domain name which incorporates the other Party’s Marks, unless
otherwise agreed to by that Party (and the Party seeking to register the domain
name hereby agrees to transfer such domain name to the other Party if it
breaches this provision); (b) register any of the other Party’s Marks or any
trademarks or service marks that are confusingly similar to any of that Party’s
Marks, unless otherwise agreed to by the Party that owns the Marks; (c) use the
other Party’s name or Marks as part of its corporate name, (d) modify or alter
the other Party’s Site in any way; or (e) make any representations, either
express or implied, or create an appearance that a visitor to the other Party’s
Site is visiting its site, without the other Party’s prior written approval.

10. Confidentiality.

10.1 Protection of Confidential Information. Neither Party will use, disclose or
grant use of the other Party’s Confidential Information except as expressly
authorized by this Agreement. To the extent that disclosure is authorized by
this Agreement, the Party receiving such Confidential Information (the
“receiving Party”) will obtain the prior agreement from any third party to whom
disclosure of Confidential Information is to be made to hold in confidence and
not make use of the Confidential Information of the other Party (the “disclosing
Party”) for any purpose other than those permitted by this Agreement. RN
understands and agrees that the fact that an individual is a Upromise Member
shall be deemed to be Upromise’s Confidential Information and that
notwithstanding any other provision of this Agreement, RN may not use that
information for any purpose other than to carry out its obligations under this
Agreement. Each Party agrees that the Confidential Information of the other
Party will be held in confidence at least to the same extent and the same manner
as each Party protects its own Confidential Information, but each Party agrees
that in no event will less than reasonable care be used to protect the other
Party’s Confidential Information. Each Party will promptly notify the other
Party upon discovery of any unauthorized use or disclosure of the Confidential
Information of the other Party.

10.2 Exceptions. The obligations set forth in this Section do not apply if and
to the extent the receiving Party establishes that: (a) the information
disclosed to the receiving Party was already known to the receiving Party,
without obligation to keep it confidential; (b) the receiving Party received the
information in good faith from a third party lawfully in possession thereof
without obligation to keep such information confidential; (c) the information
was or becomes publicly known other than by a breach of this Agreement; (d) the
information was independently developed by the receiving Party without use of
the disclosing Party’s Confidential Information; or (e) the information is
required to be disclosed by applicable statute or regulation, by judicial or
administrative process or by any other governing authority with appropriate
jurisdiction. In addition to the foregoing: (i) either Party may disclose
Confidential Information to its employees, directors, attorneys, agents and/or
contractors who need to know such information for the purposes of fulfilling
their obligations for or on behalf of such Party; provided, however, that such
persons agree to use such Confidential Information only to the extent required
to fulfill their obligations to the receiving Party; (ii) either Party may
disclose the terms of this Agreement to potential lenders, investors and
acquirers in connection with their due diligence evaluations provided that any
such entity to whom disclosure is to be made is subject to an agreement to hold
such information in confidence and not make use of it for any purpose other than
such evaluations; and (iii) Upromise may use transactional data that it receives
from RN or its designee for purposes relating to the Upromise Service.

10.3 Equitable Relief. The receiving Party acknowledges and agrees that due to
the unique nature of the disclosing Party’s Confidential Information, there can
be no adequate

 

Proprietary and Confidential   - 24 -  



--------------------------------------------------------------------------------

remedy at law for any breach of its obligations hereunder, that any such breach
may allow the receiving Party or third parties to unfairly compete with the
disclosing Party, resulting in irreparable harm to the disclosing Party, and
therefore, that upon any such breach or any threat thereof, the disclosing Party
may be entitled to appropriate equitable relief, without the requirement of
posting a bond, in addition to whatever remedies it might have at law.

11. Term, Termination and Survival.

11.1 Term. The term of this Agreement shall commence on the Effective Date and
continue until December 31, 2009, unless earlier terminated in accordance with
Section 11.2 below (the “Initial Term”). Upon expiration of the Initial Term,
this Agreement will automatically be renewed for additional one-year terms (each
a “Renewal Term” and collectively with the Initial Term, the “Term”) unless one
Party gives the other Party written notice at least one hundred and twenty
(120) days prior to the scheduled expiration of such Initial Term or Renewal
Term that it does not wish to renew this Agreement. Notwithstanding anything to
the contrary set forth in this Agreement, to the extent the scheduled expiration
date of this Agreement is not a Upromise Release Date, Upromise may upon thirty
(30) days prior written notice to RN terminate this Agreement prior to the
expiration of the Term so as to coincide with a Upromise Release Date; provided,
that the termination date shall not be more than ninety (90) days prior to the
scheduled expiration date.

11.2 Termination. Either Party may terminate this Agreement in the event (a) the
other Party materially breaches this Agreement which breach continues after
sixty (60) days of written notice of said breach (which notice shall, in
reasonable detail, specify the nature of the breach) by the non-defaulting Party
to the defaulting Party, (b) the other Party becomes insolvent, makes an
assignment for the benefit of creditors, or files a petition in bankruptcy, in
which event this Agreement may terminate upon written notice or election to
terminate, effective as of the date set forth in such notice, or (c) Upromise
determines, in its sole discretion, to terminate the Loyalty Program in its
entirety, in which event this Agreement will terminate upon ninety (90) days’
prior written notice of the terminating Party.

11.3 Member Notification. In connection with the expiration or any termination
of this Agreement, the Parties agree to cooperate in good faith to ensure that
any disruption or inconvenience to Upromise Members is kept to a minimum. In
particular, the Parties agree that they will jointly agree on timing and content
of any notices sent to Upromise Members. In the event that either Party
terminates this Agreement because of a breach by the other Party, the breaching
Party shall bear all costs of notifying Upromise Members of the termination of
this Agreement. In all other instances, the Parties shall jointly bear the cost
of notifying Upromise Members of termination of this Agreement.

11.4 Marketing Fees. Within thirty (30) days after the expiration or termination
of this Agreement, each Party will pay to the other fifty percent (50%) of all
accrued but unpaid Marketing Fees then in its possession.

11.5 Survival. Section 6 (“Upromise Member Information”), Section 7
(“Representations and Warranties”), 8 (“Indemnification”), 9 (“Intellectual
Property Rights”), 10 (“Confidentiality”), 11.4 (“Marketing Fees”), 11.5
(“Survival”), 12 (“Limitations”), 13 (“Dispute Resolution”), 15 (“General
Provisions”) and the last sentence of Section 9.2 shall survive the termination
or expiration of this Agreement. In addition, the terms of any RN Qualified
Purchase Payments that have been earned through a Qualified Purchase made prior
to the expiration or termination of this Agreement shall survive the termination
or expiration of this Agreement.

 

Proprietary and Confidential   - 25 -  



--------------------------------------------------------------------------------

12. Limitations.

12.1 NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY FOR SPECIAL, INCIDENTAL,
CONSEQUENTIAL, EXEMPLARY, PUNITIVE OR OTHER INDIRECT DAMAGES OR FOR LOST PROFITS
OR LOSS OF DATA ARISING OUT OF THIS AGREEMENT (EXCEPT FOR LIABILITIES ARISING
OUT OF A BREACH OF, SECTION 10 (CONFIDENTIALITY), WHETHER IN CONTRACT, TORT,
STRICT LIABILITY OR OTHERWISE, EVEN IF A PARTY HAS BEEN MADE AWARE OF THE
POSSIBILITY OF SUCH DAMAGES.

12.2 EACH PARTY’S (TOGETHER WITH ITS AFFILIATES’) ENTIRE LIABILITY ARISING FROM
THIS AGREEMENT (EXCEPT FOR LIABILITIES ARISING OUT OF A BREACH OF SECTION 10
(CONFIDENTIALITY) OR EACH PARTY’S PAYMENT OBLIGATIONS THAT BECOME DUE AND
PAYABLE HEREUNDER) WHETHER IN CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE,
WILL NOT EXCEED TWO MILLION DOLLARS.

13. Dispute Resolution. The Parties shall follow the following dispute
resolution processes in connection with all disputes, controversies or claims,
whether based on contract, tort, statute, fraud, misrepresentation or any other
legal theory, except as otherwise provided in this Section, arising out or
relating to this Agreement or the breach or alleged breach hereof (collectively,
“Disputes”).

13.1 The Parties will attempt to settle all Disputes through good faith
negotiations. If those attempts fail to resolve the Dispute within forty-five
(45) days of the date of initial demand for negotiation, then the Parties will
attempt in good faith to settle the Dispute by mediation conducted in Boston,
Massachusetts under the commercial mediation rules of the American Arbitration
Association or JAMS/Endispute (the “Approved Body”). Each Party shall bear its
own expenses; the Parties shall equally share the filing and other
administrative fees of the Approved Body and the expenses of the mediator. The
Parties shall be represented at the mediation by representatives having final
settlement authority over the matter in dispute.

13.2 Any Dispute not finally resolved pursuant to this Section shall be
determined and settled by arbitration in Boston, Massachusetts pursuant to the
rules then in effect of the Approved Body chosen by the party submitting such
Dispute, and each party hereby consents to the jurisdiction thereof. Any award
rendered shall be final and conclusive upon the Parties and a judgment thereon
may be entered in a court having competent jurisdiction. The party submitting
such Dispute shall request the Approved Body to (a) appoint an arbitrator who is
knowledgeable in commercial disputes and who will follow substantive rules of
the law; (b) allow for the Parties to request discovery pursuant to the rules
then in effect under the Federal Rules of Civil Procedure for a period not to
exceed sixty (60) days; (c) require the testimony to be transcribed; and
(d) require the award to be accompanied by findings of fact and a statement of
reasons for the decision. The arbitrator shall not have the power to award
damages in excess of the limitations set forth in Section 12.2 hereof, nor shall
he or she have the power to award excluded under Section 12.1 hereof. All costs
and expenses, including any attorney’s fees, of the Parties incurred in any
Dispute shall be borne by the Party that is determined to be liable in respect
of such Dispute; provided, however, that if complete liability is not assessed
against any one Party, the Parties shall share the total costs in proportion to
their respective amounts of liability as determined by the arbitrator. Except
where clearly prevented by the area in Dispute, both Parties agree to continue
performing their respective obligations under this Agreement while the Dispute
is being resolved.

 

Proprietary and Confidential   - 26 -  



--------------------------------------------------------------------------------

13.3 Disputes relating to either infringement, unauthorized use or misuse of a
Party’s Marks, or other intellectual property, a violation of which would cause
that Party irreparable harm for which damages would be inadequate, shall be
exempt from the dispute resolution processes described in this Section to the
extent necessary to seek preliminary injunctive or other judicial relief in a
court of competent jurisdiction.

14. General Provisions.

14.1 EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, UPROMISE HEREBY DISCLAIMS
ANY REPRESENTATIONS OR WARRANTIES REGARDING THE UPROMISE SERVICE (INCLUDING THE
UPROMISE DINING SERVICE), THE UPROMISE SITE OR ANY PORTION THEREOF OR SERVICES
RELATED THERETO, INCLUDING (WITHOUT LIMITATION) IMPLIED WARRANTIES OR
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, UPROMISE DOES NOT WARRANT THAT THE
UPROMISE SERVICE (INCLUDING THE UPROMISE DINING PROGRAM) OR THE UPROMISE SITE
WILL BE UNINTERRUPTED OR ERROR-FREE AND DOES NOT WARRANT AGAINST FAILURE OF
PERFORMANCE DUE TO FAILURE OF COMPUTER HARDWARE OR COMMUNICATION SYSTEMS.

14.2 EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, RN HEREBY DISCLAIMS ANY
REPRESENTATIONS OR WARRANTIES REGARDING THE RN SITE OR ANY PORTION THEREOF OR
SERVICES RELATED THERETO, INCLUDING (WITHOUT LIMITATION) IMPLIED WARRANTIES OR
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, RN DOES NOT WARRANT THAT THE RN SERVICE (INCLUDING THE UPROMISE
DINING PROGRAM BY RN) OR THE RN SITE WILL BE UNINTERRUPTED OR ERROR-FREE AND
DOES NOT WARRANT AGAINST FAILURE OF PERFORMANCE DUE TO FAILURE OF COMPUTER
HARDWARE OR COMMUNICATION SYSTEMS.

14.3 Upromise Site. Except as expressly provided in this Agreement, Upromise
will remain solely responsible for the operation of the Upromise Site. RN
acknowledges that (a) the Upromise Site may be subject to temporary shutdowns
due to causes beyond Upromise’s reasonable control, and (b) subject to the
specific terms of this Agreement, Upromise retains sole right and control over
the programming, content, and conduct of transactions over the Upromise Site. To
the extent there is a conflict between the terms of this Section and the terms
of Exhibit A, the terms of Exhibit A shall govern.

14.4 Relationship. Neither Upromise nor RN will have any authority to bind the
other by contract or otherwise to make representations as to the policies and
procedures of the other, other than as specifically authorized by this
Agreement. Upromise and RN acknowledge and agree that the relationship arising
from this Agreement does not constitute or create a general agency, joint
venture, partnership, employee relationship or franchise between them and that
each is an independent contractor with respect to the services provided by it
under this Agreement.

14.5 Notices. All written notices required by this Agreement must be delivered
to the addresses set forth above by a means evidenced by a delivery receipt and
will be effective upon receipt. Notwithstanding the foregoing, facsimile receipt
shall not be deemed a delivery receipt for purposes of this Agreement. Notices
to each Party shall be addressed to the attention of its General Counsel.

 

Proprietary and Confidential   - 27 -  



--------------------------------------------------------------------------------

14.6 Assignment. Neither Party may assign this Agreement, in whole or in part,
without the other Party’s prior written consent (which will not be withheld
unreasonably or delayed), except such consent shall not be required with respect
to assignments to: (a) any Affiliate of the assigning Party; (b) any entity
resulting from any merger, consolidation, or other reorganization involving the
assigning Party, or (c) any individual or entity to which the assigning Party
may transfer all or substantially all of its capital stock or assets related to
the transactions contemplated by this Agreement; provided, that the assignee
agrees in writing to be bound by all the terms and conditions of this Agreement.
Subject to the foregoing, this Agreement will be binding on and enforceable by
the Parties and their respective successors and permitted assigns.

14.7 Commercially Reasonable Delays; Force Majeure. Neither Upromise nor RN will
be liable for, or will be considered to be in breach of or default under this
Agreement on account of, any delay or failure to perform as required by this
Agreement (other than payment obligations) as a result of any causes or
conditions that are beyond such Party’s reasonable control and that such Party
is unable to overcome through the exercise of commercially reasonable diligence.
If any force majeure event occurs, the affected Party will give prompt written
notice to the other Party and will use commercially reasonable efforts to
minimize the impact of the event.

14.8 Consents; Waiver. The failure of a Party hereto at any time or times to
require performance of any provision hereof shall in no manner affect its right
at a later time to enforce the same unless the same is waived in writing. No
waiver by a Party of any condition or breach of any term, covenant,
representation or warranty contained in this Agreement shall be effective unless
in writing, and no waiver of any one or more instances shall be deemed to be a
further or continuing waiver of any such condition or breach in other instances
or a waiver of any other condition or breach of any other term, covenant,
representation or warranty.

14.9 Entire Agreement. This Agreement together with the attached Exhibits,
(a) constitutes the entire agreement between the Parties with respect to the
subject matter hereof and supersedes any previous or contemporaneous oral or
written agreements regarding such subject matter, and (b) may be amended or
modified only by a written instrument signed by a duly authorized agent of each
Party.

14.10 Severability. If any provision of this Agreement is held to be invalid,
such invalidity shall not effect the remaining provisions.

14.11 Choice of Law; Venue. This Agreement shall be interpreted and enforced in
all respects in accordance with the laws of the Commonwealth of Massachusetts,
without reference to its choice of law rules.

14.12 Counterparts. This Agreement shall be executed in two or more
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.

14.13 Recitals. The recitals set forth above are incorporated herein and are
acknowledged by the Parties to be true and correct and are made a part hereof.

 

Proprietary and Confidential   - 28 -  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused their authorized representatives to
execute this Agreement as of the Effective Date.

 

UPROMISE, INC.     REWARDS NETWORK ESTABLISHMENT SERVICES INC. By:  

/s/ Kelly Christiano

    By:  

/s/ Ronald L. Blake

Name:  

Kelly Christiano

    Name:  

Ronald L. Blake

Title:  

Senior Vice President, Partner Management

    Title:  

President and Chief Executive Officer

Corporate Address:     Corporate Address: 95 Wells Avenue, Suite 160,     Two
North Riverside Plaza, Suite 950 Newton, Massachusetts, 02459     Chicago,
Illinois 60606

 

Proprietary and Confidential   - 29 -  